NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund NVIT Multi-Manager International Growth Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund Gartmore NVIT International Equity Fund NVIT Multi-Manager Large Cap Value Fund Gartmore NVIT Worldwide Leaders Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Company Fund NVIT Core Plus Bond Fund NVIT Multi Sector Bond Fund NVIT Developing Markets Fund (formerly Gartmore NVIT Developing Markets Fund) NVIT Nationwide Fund NVIT Emerging Markets Fund (formerly Gartmore NVIT Emerging Markets Fund) NVIT Real Estate Fund (formerly Van Kampen NVIT Real Estate Fund) NVIT Enhanced Income Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT Growth Fund NVIT Small Cap Index Fund NVIT International Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund Supplement dated February 18, 2011 to the Statement of Additional Information dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). NVIT Developing Markets and NVIT Emerging Markets Fund 1.For information with regard to Barings, the following information supplements Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS Information as of December 31, 2010 Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund Baring International Investment Limited Roberto Lampl* NVIT Developing Markets Fund NVIT Emerging Markets Fund None None Mark Julio* NVIT Developing Markets Fund NVIT Emerging Markets Fund None None *Messrs. Lampl and Julio became portfolio managers of the NVIT Developing Markets Fund and NVIT Emerging Markets Fund on February 7, 2011 OTHER MANAGED ACCOUNTS (As of January 31, 2011) Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category as ofJanuary 31, 2011 Baring International Investment Limited Roberto Lampl* Mutual Funds: 2 accounts, $207.4 million total assets (0accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 12 accounts, $3,269.1 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:7 accounts, $981.0 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Mark Julio* Mutual Funds: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:0 accounts, $0 total assets ( 0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:8 accounts, $557.8 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) *Messrs. Lampl and Julio became portfolio managers of the NVIT Developing Markets Fund and NVIT Emerging Markets Fund on February 7, 2011 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
